Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus, inter alia, to prohibit the respondent Kenneth H. Resnik, a Judge of the County Court, Rockland County, from retrying the petitioner in a criminal action entitled People v Romeo, pending under Rockland County Indictment No. 03-00105 and to compel the respondent Kenneth H. Resnik to dismiss the indictment.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). Similarly, the extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]).
The petitioner has failed to demonstrate a clear legal right to the relief sought. Smith, J.P., H. Miller, Luciano and Townes, JJ., concur.